United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1132
Issued: December 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2013 appellant filed a timely appeal from the March 27, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim for an additional
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 37 percent impairment to each leg, for which he previously received schedule awards.
On appeal, appellant contends that he is entitled to a greater award because he had to
retire at any early age, could not bend his knee, run, jog, squat or ride a bike.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 13, 2004 appellant, then a 45-year-old letter carrier, was surprised by a
dog and fell to his knees. On February 7, 2005 OWCP accepted his claim for bilateral
chondromalacia of the patella. On May 23, 2007 appellant underwent a bilateral single-stage
total knee arthroplasty. On November 3, 2009 OWCP granted schedule awards for a 37 percent
impairment to the left and right lower extremities. In a November 1, 2011 letter, it noted that
appellant accepted a lump-sum payment of his schedule award, covering the period
December 20, 2009 through June 22, 2012.
On July 16, 2012 appellant filed a claim for an additional schedule award, and noted that
he was on a retirement disability. In a July 10, 2012 report, Dr. Bruce T. Faure, a Board-certified
orthopedic surgeon, stated that the presence of a knee replacement represented a 50 percent total
disability of each lower extremity pursuant to the Wisconsin Administrative Code. Appellant
had an additional remaining range of motion of 70 degrees bilaterally which accounted for an
additional 25 percent disability creating a 75 percent disability to both lower extremities.
Dr. Faure listed appellant’s restrictions for returning to work. He recommended that appellant
see an expert for a full assessment. Dr. Faure opined that the changes in appellant’s knees were
permanent and he did not expect to see functional improvement over time.
By letter dated August 14, 2012, OWCP advised appellant that it needed further
information to determine the extent of impairment. It requested that he provide a rating under
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2009) (A.M.A., Guides). In response, appellant submitted progress notes dated
September 4 and 6, 2012 from Dr. Fauer. Appellant was being treated for a recurrence of
bilateral knee pain. He was advised that Dr. Fauer did not provide permanent partial disability
ratings under the A.M.A., Guides and that he would need to see a specialist.
By decision dated March 27, 2013, OWCP denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing regulations,3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

2

Guides as the uniformed standard applicable to all claimants.4 Effective May 1, 2009, schedule
awards are determined in accordance with the sixth edition of the A.M.A., Guides.5
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.6 OWCP procedures
provide that to support a schedule award, the medical evidence should establish that the
impairment has reached a permanent and fixed state and indicate the date on which this occurred
(date of maximum medical improvement). The medical report should describe the impairment in
sufficient detail to include, where applicable, the loss in degrees of active and passive motion of
the affected member or function, the amount of any atrophy or deformity, decreases in strength
or disturbance of sensation and other pertinent description of the impairment. This description
must be in sufficient detail so that the claims examiner and others reviewing the file will be able
to clearly visualize the impairment with its resulting restrictions and limitations.7
ANALYSIS
OWCP accepted appellant’s claim for bilateral chondromalacia of the patella due to a
November 13, 2004 employment-related injury. On November 3, 2009 it granted schedule
awards for a 37 percent impairment to appellant’s left and right lower extremities. On July 16,
2012 appellant filed a claim for an additional schedule award. OWCP denied this claim for an
additional schedule award on March 27, 2013. The Board finds that appellant has not submitted
sufficient medical evidence to establish that he has greater impairment to his legs.
Dr. Faure evaluated appellant’s permanent impairment under the Wisconsin
Administrative Code, not the A.M.A., Guides as required for claims under FECA. Dr. Faure did
not provide any detailed findings from physical examination that could be relied upon to support
an additional award. By letter dated August 14, 2012, OWCP informed appellant of the evidence
necessary to establish his claim for an additional schedule award. It specifically requested that
he submit an impairment evaluation from an attending physician in accordance with the sixth
edition of the A.M.A., Guides. The reports from Dr. Faure do not provide any additional detail.
It is appellant’s burden of proof to establish that he sustained a permanent impairment of a
schedule member as a result of an employment injury. The medical evidence must include a
description of any physical impairment in sufficient detail so that the claims examiner and others
reviewing the file can clearly visualize the impairment with its resulting restrictions and

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).
6

Tammy L. Meehan, 53 ECAB 229 (2001).

7

D.M., Docket No. 11-775 (issued October 11, 2011); Peter C. Belkind, 56 ECAB 580 (2005); Vanessa Young,
55 ECAB 575 (2004).

3

limitations.8 Appellant did not submit such evidence and he did not meet his burden of proof to
establish greater impairment to his leg.9
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he had
more than a 37 percent impairment to each lower extremity, for which he previously received
schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 27, 2013 is affirmed.
Issued: December 6, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

L.H., Docket No. 13-288 (issued May 8, 2013).

9

V.W., Docket No. 09-2026 (issued February 26, 2010); L.F., Docket No. 10-343 (issued November 29, 2010).

4

